Title: To Thomas Jefferson from James Burnham, 11 May 1803
From: Burnham, James
To: Jefferson, Thomas


          
            Sir,
            Beverly May 11, 1803
          
          Mr. Cutler has informed me that you intimated a wish, to purchase some Ticking in the course of the Summer ensuing. I have sent some to Mr Lewis Deblois of Washington for Sale, & among them two pieces of superfine, about enough for five beds, which I have directed him not to sell until you have seen them.—I have also sent a piece of coarse printed cotton, designed for the wear of laboring people & servants; and considering the price of it (altho’ it may seem high) I believe it will be found, in point of durability, to be equal to any article of clothing in the Country, and on the whole cheaper—Should you think well of it, I should be gratified by your giving a few yards of it a trial, on some of your Domestics—
          I am Sir respectfully your obdt Sert.
          
            James Burnham
          
        